Jackson, Justice.
The defendants were indicted together with one Green Bolden for a riot. All were found guilty, but a new trial was granted Green Bolden, and it being denied the defendants, they excepted. The sole question is, were the two men under the facts guilty of riot ?
The Code declares, “if two or more persons, either with or without a common cause of quarrel, do an unlawful act of violence, or any other act in a violent and tumultuous manner, such persons so'offending shall be guilty of a riot.” The allegation is that in a violent and tumultuous manner the defendants did unlawfully assault, beat; wound and otherwise maltreat Lem Wright. The evidence is that the three assembled at the house of Lem Wright and were violent and tumultuous, and that the two, each of them, threw rocks at Lem, and that he was badly wounded on the head by the rocks thrown by them. The difficulty arose out of the fact that Joe Wright and Green Bolden were fighting about the whipping of some children ; Lem interposed to part them, when the rocks were thrown at him by plaintiffs in error and he was so struck and wounded. The facts make the two guilty of a riot under the law, and the allegation in the indictment was sustained by the state’s testimony.
It was for the jury to decide on the conflict of evidence : but it is unquestionably true that rocks were thrown at Lem Wright by the plaintiffs in error, and that they assem*363bled at his house, and thus the trouble arose. The other defendant got off bj7 the fact that he did not throw at Lem Wright, the unlawful act charged in the indictment. The new trial was properly refused as to the plaintiffs in error. 38 Ga., 185.
Judgment affirmed.